DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and Amendment/Req. Reconsideration-After Non-Final Reject - 12/22/2021the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 7 and 12.
Pending: 1-12. 

Response to Arguments
Applicant’s arguments, see page(s) 7-11, filed 12/22/2021, with respect to claim(s) 1-2, 7-8 and 12 have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 7-8 and 12 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are CHANG and YANG.
CHANG discloses system that adjusts the timing of write operations at a memory controller is described. This system operates by observing timing drift for read data at the memory controller, and then adjusting the timing of write operations at the memory controller based on the observed timing drift for the read data.
YANG discloses storage system comprises a controller connected to blocks of non-volatile memory cells. The memory cells can be operated as single level cell (“SLC”) memory cells or multi-level cell (“MLC”) memory cells. To increase write performance for a subset of memory cells being operated as SLC memory cells, the controller performs a deeper erase process and a weaker program process for the subset of memory cells. The weaker program process results in a programmed threshold voltage distribution that is lower than the “nominal” programmed threshold voltage distribution. Having a lower programmed threshold voltage distribution reduces the magnitude of the programming and sensing voltages needed and, therefore, shortens the time required to generate the programming and sensing voltages, and reduces power consumption.
 
Re: Independent Claim 1 (and dependent claim(s) 2-6), there is no teaching or suggestion in the prior art of record to provide:

sampling the data at the three time points, to obtain three sampled data;
determining whether to adjust positions of the three time points according to a comparison among the three sampled data; and
configuring a valid data reception window according to the positions of the three time points when determining not to adjust the positions of the three time points.

Re: Independent Claim 7 (and dependent claim(s) 8-11), there is no teaching or suggestion in the prior art of record to provide:
a data sampling unit, for sampling data from the DRAM at the three time points, to obtain three sampled data; and
a time point adjusting unit, for determining whether to adjust positions of the three time points according to a comparison among the three sampled data, and
configuring a valid data reception window according to the positions of the three time points when determining not to adjust the positions of the three time points.

 Re: Independent Claim 12, there is no teaching or suggestion in the prior art of record to provide:
generating three time points with a period of the data strobe clock;
sampling the data at the three time points, to obtain three sampled data;
determining whether to adjust positions of the three time points
according to a comparison among the three sampled data; and
configuring the valid data reception window according to the positions of the three time points when determining not to adjust the positions of the three time points.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov